NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 5-23 are allowed.
Claims 2 and 4 are cancelled.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 3/27/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/27/20 is withdrawn.  Claim 16, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In a telephone conversation on 2/23/21, S. Lee indicated that claim 16 was to be rejoined.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of Applicant’s amendments to claim 1 and claim 23, the seat assembly requires the ability to be placed in 3 positions as indicated in Applicant’s Remarks, Page 11-12.  The second angle, forming the folded seat (such as shown in Fig. 2D) is reversed from the first angle (shown in Fig. 2A).  Stated differently, the seat assembly may begin in the stretcher position (Fig. 2C), and has two different angles of rotation (reversed from each other) to fold into the seat position (Fig. 2A), and the folded positions (Fig. 2D).  The closest prior art to meet this limitations would be US 5,496,092 in view of US 3,309,134.  ‘092 shows a stretcher configuration and a seat configuration at a first angle.  However, ‘092 does not show a folded configuration with a second angle reversed from the first angle.  ‘134 appears to show a second angle reversed from the first angle (see Fig. 7 where 30 is placed below 4).  However, there is no reason to modify ‘092 with this feature from ‘134.  ‘134 is not intended to be used as a stretcher or any sort of device that is removable or mountable from or to a support structure.  In addition, the hinge structure of ‘092 does not appear to operate in a manner that would allow it to rotate in the same manner described in the ‘134 reference.  .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635